Citation Nr: 1110644	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The competent medical evidence does not establish bilateral hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is claiming entitlement to service connection for bilateral hearing loss.

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, the subsequent manifestations of the same chronic disease at any later date, however, remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In evaluating the Veteran's hearing loss claim, it is observed that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, even where clinical hearing loss is demonstrated, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the record and finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  Notwithstanding the Veteran's assertions of hearing difficulty, there is no competent medical evidence that establishes that he has, or ever has had, bilateral hearing loss recognized as a disability for VA compensation purposes.

The Veteran has reported in-service noise exposure while aboard the flight deck of an aircraft carrier.  Such exposure appears consistent with the circumstances of his service, and thus is conceded.  38 U.S.C.A. § 1154(a).  However, despite such exposure, and despite his reports of current hearing difficulty, a grant of service connection is not warranted here, as will be explained below.

A review of the service treatment records reveals no complaints or treatment referable to the Veteran's hearing.  Upon induction examination, dated in August 2000, the Veteran's decibel loss in the right ear was 15 at 500, 20 at 1000, 30 at 2000, 25 at 3000, and 35 at 4000 Hertz.  Decibel loss in the left ear was 0 at 500, 0 at 1000, 0 at 2000, 5 at 3000, and 0 at 4000 Hertz.  

The Veteran underwent several audiograms during his period of service.  In January 2001, decibel loss in the right ear was 5 at 500, 5 at 1000, 15 at 2000, 25 at 3000, and 35 at 4000 Hertz.  Decibel loss in the left ear was 5 at 500, 0 at 1000, -5 at 2000, 5 at 3000, and 0 at 4000 Hertz.  In March 2002, decibel loss in the right ear was 5 at 500, 0 at 1000, 10 at 2000, 25 at 3000, and 30 at 4000 Hertz.  Decibel loss in the left ear was 5 at 500, 0 at 1000, 0 at 2000, 30 at 3000, and 35 at 4000 Hertz.  In April 2002, decibel loss in the right ear was 0 at 500, 0 at 1000, 10 at 2000, 25 at 3000, and 25 at 4000 Hertz.  Decibel loss in the left ear was 0 at 500, 0 at 1000, 0 at 2000, 0 at 3000, and 10 at 4000 Hertz.  

In support of his claim, the Veteran submitted a January 2008 private audiologic examination, which reflects a diagnosis of hearing loss.  However, the Board notes that the results of this examination cannot be considered because the examiner did not indicate in his report that he used the Maryland CNC word list while testing for speech discrimination.  See 38 C.F.R. § 4.85(a) (noting that in order for an examination for hearing impairment to be used for VA purposes, it must include a controlled speech discrimination test, performed with the Maryland CNC word list).  In any event, the audiometric findings show puretone results within clinically normal limits at all relevant thresholds for both ears.  See Hensley, 5 Vet. App. 155, 157 (1993).  

Upon VA examination dated in October 2009, decibel loss in the right ear was 10 at 1000, 25 at 2000, 25 at 3000, and 25 at 4000 Hertz.  Decibel loss in the left ear was 10 at 1000, 5 at 2000, 5 at 3000, and 10 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner concluded that there was no diagnosis because the condition had resolved.  Although the Veteran exhibited minimal right ear sensorineural hearing loss, he did not have bilateral hearing loss per VA standards.    

The Veteran is competent to report that he endured noise exposure during service and such exposure appears consistent with his service.  However, at no time does the record demonstrate hearing loss meeting the criteria under 38 C.F.R. § 3.385, precluding a grant of service connection here.  Indeed, there is no competent medical evidence to show that the Veteran has a current hearing loss disorder by VA standards.  

Thus, the Veteran has not brought forth competent evidence from a medical professional of a current "disability" and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability." and held "[in] the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, there is no basis for a grant of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


